PDETAILED ACTION
This action is responsive to the Applicant’s response filed 07/01/22.
As indicated in Applicant’s response, claims 1, 7-8, 10-11, 13-14 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To provide a measure of grammatical correctness and syntax uniformity to the language of (independent) claim features deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
Claim 1: (Currently Amended, lines 20-21)
programming different attributes of the fire alarm system directly to the device that has changed locations in having its respective location within the second particular area.
Claim 7: (Currently Amended, lines 25-26)
programming different attributes of the fire alarm system directly to the device that has changed locations in having its respective location within the second particular area.
	Claim 14: (Currently Amended, lines 27-28)
	programming different attributes of the fire alarm system directly to the device that has changed locations in having its respective location within the second particular area.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A method comprising:
(i) receiving respective location information directly from each of one or more devices of a fire alarm system that have been installedchanged locations;
displaying a multi-dimensional model of a building with a respective indicator of the respective location for each of the one or more devices of the fire alarm system on a user interface;
(ii) receiving a selection via the user interface of a first particular area of the multi- dimensional model;
programming attributes of the fire alarm system directly to each one of the one or more devices having their respective location within the first particular area;
(iii) receiving respective location information directly from a device of the one or more devices of the fire alarm system that has changed locations, wherein the device changed locations from the first particular area to a second particular area;
(iv) displaying an updated multi-dimensional model of the building with the respective indicator of the respective location for each of the one or more devices of the fire alarm system including a respective indicator of the respective location of the device that has changed locations on the user interface;
(v) receiving a different selection via the user interface of the second particular area of the updated multi-dimensional model; and programming different attributes of the fire alarm system directly to the device that has changed locations in having its respective location within the second particular area.
(As recited in claims 1, 7, 14)
Sundermeyer et al, USPubN: 2014/0143695, discloses a graphical model of a building representing alarm system topology, with indicators of installed devices, for interactiions with touchscreen options, widgets and PanelConnect, DeviceConnect, SensorConnect API in direct contact with sensors or other devices enabling programming by a API user for effect of modifying, setting up security parameter or state attributes directly to sensor or alarm detectors per their current disposition/location on a given floor being selected for edits; e.g. user to make changes to the device positions, floor plans and parametric settings.  Sundermeyer interactive UI and API fails to teach receiving and displaying location information for the devices in terms of indicator of the respective location of the device that has changed locations on the user interface as in (iii) and (iv); nor is the edits options in Sundermeyer about receiving a different selection via the user interface of the second particular area of the model; and programming different attributes of the fire alarm system directly to the device that has changed locations in having its respective location within the second particular area as in (v)
 Akerberg, USPN: 4,347,501, discloses alarm devices installed in a building or a room such that location code recorded by the mobile transmitter is being continuously transmitted by the fixed sender as dynamic update to state of change to the initial installation location, in the sense that the updated room information or momentary location received into the mobile sender is formatted as unique code and transmitted for emergency alert dispatch messaging to a central receiver. Hence, Akerberg’s dynamic change to an initial state by which an alarm device is being installed in terms of a reporting or as momentary transmission by a location code for use in alarm messaging is clearly not about establishing a UI and API for not only receiving initial installaiong location information for the (alarm) devices but also for displaying indicator of the respective location of the device that has changed locations on the user interface as in (iii) and (iv); nor is the continuous location transmission by a mobile device in Akerberg about receiving a different selection via the user interface of the second particular area of the model; and programming different attributes of the fire alarm system directly to the device that has changed locations in having its respective location within the second particular area as in (v)
Sink, USPubN: 2007/0194906, discloses tracking and update of devices information per their installed location such that, if the device is no longer within the zone, an operator can manually remove the device from the database; the update also effectuated via settings linked with a control center communicatively connected environments having corresponding smoke detector devices per effect of the center polling to a smoke detector which, per its proximity to a disaster event, returns its physical location based on which the control center generates an alarm message or audible warning for responders to be dispatched; e.g. the dispatching including the returned location of the smoke detector.  As such, Sink’s returned location by a device responsive to a central polling effect so that smoke detector message can be issued as part of the center dispatching effect of corrective action fails to remedy Sundermeyer in regard to the receiving and displaying information via a GUI as in (i) and (iii), the displaying in terms indicator of the respective location of the device that has changed locations on the user interface as in (iii) and (iv); nor is the message dispatch including a returned location in Sink about receiving a different selection via the user interface of the second particular area of the model; and programming different attributes of the fire alarm system directly to the device that has changed locations having its respective location within the second particular area as in (v)
Drucker, USPubN: 2012/0295636, discloses a dynamic information paradigm associated with alarm responders in use of a particular location-transmitting device, the device embedded within a smoke/alarm device in a household/building and communicatively coupled with a nearby wireless communication device for effect of send its location to the communication device so that the location signal can be passed onto location services or third party location provider, the location information indicating a apartment, room , suite number or floor/room number.  Drucker provision of a 911 type of location signalling intermediate device situated near a building alarm device cannot be same as providing UI that collects placement information on initially-installed alarmdevices of a model for programming the devices in accordance with user selection as per (i) and (ii); nor is Drucker alarm-responding communication of location about receiving and displaying location information for the devices, via a UI, in terms of displayed indicator of the respective location of the device that has changed locations as in (iii) and (iv); nor is the dynamic location conveying  in Drucker  responder use of a wireless device about receiving a different selection via the user interface of the second particular area of the model, and programming different attributes of the fire alarm system directly to the device that has changed locations having its respective location within the second particular area as in (v)
B) Double Patenting Rejection
The added features recited as (iii) to (v), by virtue of the deficiencies by Akerberg, Sink and Drucker from above, have eliminated any confliching language infringement raised by the Obviousness Double Patenting Rejection set forth from the last Office Action.  The outstanding Patenting Obviousness Rejection is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 16, 2022